DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the strain control layer includes a relaxed layer of: a perovskite, a spinel, a fluorite, a rocksalt, or a bixbyite oxide, formed on the silicon substrate” in lines 1-3. 
	Claim 7 recites the limitation “wherein a lattice constant of: the perovskite, the spinel, the fluorite, the rocksalt, or the bixbyite oxide, is larger than a lattice constant of a c-axis of BTO” in lines 1-3. 
	Claim 14 recites the limitation “wherein growing a layer of strained a-axis oriented BTO comprises depositing the strained a-axis oriented BTO on the strain control layer using: sputtering, pulsed laser deposition, chemical vapor deposition, or atomic layer deposition” in lines 1-3. 
Claim 19 recites the limitation “wherein the relaxed layer includes: a perovskite, a spinel, a fluorite, a rocksalt, or a bixbyite oxide” in lines 1-2.
The aforementioned limitations in claims 6, 7, 14 and 19 contain improper Markush grouping of claims. 
“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than “comprising” or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281.” See also MPEP § 2111.03.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nashimoto (US 5,514,484). 

    PNG
    media_image1.png
    536
    723
    media_image1.png
    Greyscale

Re Claim 1, Nashimoto discloses a wafer comprising: a silicon substrate (11); a strain control layer (12) formed on the silicon substrate (11); and a strained a-axis oriented barium titanate (BTO) film (13) formed on the strain control layer (see Fig. 4 and related text Col 3, lines 22-35 and Col 11, line 49- Col. 12, 6).  
Re Claim 3, as applied to claim 1 above, Nashimoto discloses all the claimed limitations including wherein the BTO film is epitaxially grown on the strain control layer with a ferroelectric polarization in-plane with respect to the BTO film (see Abstract).  
5. The wafer of claim 1, further comprising one or more integrated optoelectronic devices formed in or on the strained a-axis oriented BTO film.  
Re Claim 6, as applied to claim 1 above, Nashimoto discloses all the claimed limitations including wherein the strain control layer includes a relaxed layer of: a perovskite, a spinel, a fluorite, a rocksalt, or a bixbyite oxide, formed on the silicon substrate (see Fig. 4).  
Re Claim 7, as applied to claim 6 above, Nashimoto discloses all the claimed limitations including wherein a lattice constant of: the perovskite, the spinel, the fluorite, the rocksalt, or the bixbyite oxide, is larger than a lattice constant of a c-axis of BTO (see Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashimoto (US 5,514,484) in view of Lee et al., Transparent perovskite barium stannate with high electron mobility and thermal stability, Annual Review of Materials Research 47, 391 (2017).

    PNG
    media_image2.png
    440
    568
    media_image2.png
    Greyscale

	Re Claim 8, as applied to claim 1 above, Nashimoto discloses all the claimed limitations except barium stannate layer. 
Lee et al. disclose the advantage of usage of barium stannate layer for optoelectronic devices due to BaSnO3 layer high electron mobility, high thermal stability and high transparency (see Abstract and Fig. 9). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Lee et al. reference with barium stannate layer as taught by Lee et al. because due to BaSnO3 layer high electron mobility, high thermal stability and high transparency.
Re Claim 9, Nashimoto discloses a wafer comprising a strained a-axis oriented barium titanate film (4) formed on a layer of STO (see Fig. 3 and related text Col. 5, line 38 – Col. 6, line 67). 
However, Nashimoto does not disclose the barium stannate layer. 
Lee et al. disclose the advantage of usage of barium stannate layer for optoelectronic devices due to BaSnO3 layer high electron mobility, high thermal stability and high transparency (see Abstract and Fig. 9). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Lee et al. reference with barium stannate layer as taught by Lee et al. because due to BaSnO3 layer high electron mobility, high thermal stability and high transparency.
Allowable Subject Matter
Claim 2, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-13, 15-18 and 20 are allowed prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “growing a seed layer of strontium titanate (STO) on the silicon substrate; growing a strain control layer on the seed layer; and growing a layer of a-axis oriented barium titanate (BTO) on the strain control layer,” as recited in claim 10.
Claims 11-13, 15-18 and 20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kawakubo et al. (US 2001/0015448) and Lee et al. (US 2003/0160329) also disclose similar inventive subject matter.



	

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 4, 2022